Opinion issued October 6, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00750-CV
                            ———————————
                      IN RE TYRONE RICHARD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Tyrone Richard, acting pro se, has filed a petition for writ of mandamus

requesting that we compel the trial court to rule upon his “Leave for Final Summary

Judgment of Dismissal.”* We deny the petition.




*
      The underlying case is State of Texas v. Approximately $1,189.00, cause number
      2012-53346, in the 61st District Court of Harris County, Texas, the Honorable Erin
      Lunceford presiding.
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2